DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/9/2022 in relation to application 16/570,155.
The instant application claims benefit to provisional application #62/172,477 with a priority date of 6/8/2015.
The Pre-Grant publication # 20200090545 is published on 3/19/2020.
Claims 1-22 cancelled. Claims 26,27,29. Claims 45-47 added.
Amendment and cancellation made claims overcome 35USC112(a) and 35USC112(b) rejections
 Claims 23-25, 28, 30-47 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 28, 30--47 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 10588814 B1 Engel et al.(Engel) in view of US Patent Application Publication US 20180008797 A1 to  Number to Kozloski R. et al.( Kozloski).

Claim 23. Engel in combination with Kozloski teaches a daily activity assist device to assist with walking (col. 1 lines 33-40 treating walking challenges), comprising:
A cueing device  having an adjustable cadence rate (col.7 lines 11-12 control activation switches; col.7 lines 40-43 switches power audio and visual controls); and
a laser device configured to emit a projection onto a walking surface (col.5 lines 1-4 laser line generation to project light forward for walking assistance).
Engel, however, does not illustrated that a metronome on walking assistance is having an adjustable cadence rate. Kozloski, however, teaches the identification of a metronome disposed within a cueing module for adjusting cadence rate (¶0024, 0040 music having a cadence rate changed i.e. above a patient's normal cadence like in a metronome. A gross sensory stimuli or an audio pattern provides rhythmic auditory cues/change in rate or in a speech that coaches the patient for movement improvement or alleviating FOG episode; rhythmic auditory stimulation is administered with the use of a portable metronome couplings or tuners for adjustment ).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  couple metronome configured to adjust cadence rate as taught by Kozloski, for cueing module of Engel in order to assist walking. 

Notes
Metronome:  a device used by musicians that marks time at a selected rate by giving a regular tick.

 Cadence rate:  cadence is your step rate per minute. The number of steps you take (on both legs) in one minute is your cadence. You can find your cadence by counting how many times both feet hit the ground in one minute.
Claim 28. Engel in combination with Kozloski teaches the device of claim 23, further comprising a motion sensor, wherein the motion sensor powers on the device upon detection of motion (Engel: col.4 lines 61-65 motion sensing; Col. 13, ll. 41-45 Accelerometer senses or determines from measurements the initial state of the frame, and then may be used to determine the current state of the frame whenever a laser line generator is sought to be activated to provide visual cueing ).
Claim 30. Engel in combination with Kozloski teaches the device of claim 28, wherein the motion sensor activates the laser upon detection of motion (Engel: col.9 lines 48-51 enhanced cueing system automatically initiate assistive mobility  activation  for visual and/or audio cueing via the laser line generator module and/or speaker) .
Claim 31. Engel in combination with Kozloski teaches the device of claim 23, further comprising a metronome knob for adjusting the adjustable cadence rate (col.7 line 47-51 adjusting control buttons or a useable knobs).
Claim 32. Engel in combination with Kozloski teaches the device of claim 31, wherein the metronome knob comprises a potentiometer (Engel: col.9 lines 3-8; subject to knob control for cadence dependencies; col.12 lines5-7 potentiometer hardware).
Claim 33. Engel in combination with Kozloski teaches the device of claim 23, further comprising a speaker for emission of a metronome beat, the device further comprising a volume knob for adjusting a volume of the metronome beat emitted from the speaker (Para 0047 adjustable metronome beats).
Claim 34. Engel in combination with Kozloski teaches the device of claim 33, further comprising a cueing module, the cueing module comprising the laser, and the speaker, wherein the laser is disposed on a cueing module and within a holder, wherein the laser is rotatable relative to a central longitudinal axis of the cueing module, and wherein the device further comprises an activation module comprising the volume knob (Engel: col.12 lines 13-18 cueing laser module rotational capacity).
Claim 35. Engel in combination with Kozloski teaches the device of claim 34, wherein the activation module further comprises a light intensity knob for adjusting an intensity of the laser (Engel: col.4  lines 39-51 laser control short/long buttons for variety of adjustments such as color changes).
Claim 36. Engel in combination with Kozloski teaches the device of claim 34, wherein the activation module further comprises a metronome knob for adjusting the adjustable cadence rate (col.7 lines 47-51 a control panel button in that case a useable knob or short/long buttons available for adjustments )
Claim 37. Engel in combination with Kozloski teaches the device of claim 37, wherein the metronome knob comprises a potentiometer (Engel: col.12 lines5-7 potentiometer hardware for positional feedback and step controls).
Claim 38. Engel in combination with Kozloski teaches the device of claim 34, wherein the activation module and the cueing module are in wireless communication with one another (col.10  lines 1-3 wireless communications).
Claim 39. Engel in combination with Kozloski teaches the device of claim 23, further comprising a light sensor, wherein the light sensor detects ambient light levels and adjusts an intensity of the laser (Engel: col.7 lines 11-12 control activation switches; col.7 lines 40-43 switches power audio and laser controls with visual light sensors and buttons)
Claim 40. Engel in combination with Kozloski teaches the device of claim 23, further comprising a light intensity knob for adjusting an intensity of the laser (col. 4 lines 37-42  light emitting diodes with adjusting features)
Claim 41. Engel in combination with Kozloski teaches the device of claim 23, further comprising an external control device for wireless activation of the metronome and the laser (col.10 lines 16-28 wireless activation through communication buttons)  .
Claim 42. Engel in combination with Kozloski teaches the device of claim 23, further comprising one or more sensors to monitor a user's walking speed, number of steps taken, number of FOG events, time utilization of the cueing device, or combinations thereof (Engel col. 8 lines 1-5 FOG events correlated).
 Claim 43, Engel in combination with Kozloski teaches the device of claim 42, further comprising a memory, wherein data collected by the one or more sensors is stored in the memory of the cueing device (Engel: col.5 lines 42-44 memory for storage of sensor data).
Claim 44. Engel in combination with Kozloski teaches the device of claim 23, but without the metronome transmitting a metronome beat at the adjustable cadence rate to an external device. Kozloski, however, teaches the metronome transmitting a metronome beat at the adjustable cadence rate to an external device (¶0024, 0034 metronome gross sensory stimuli or an audio pattern provides rhythmic auditory cues/change or an adjustable cadence rate in a network of communication between controller and external).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  couple metronome configured to adjust cadence rate transmitting a metronome beat at the adjustable cadence rate to an external device as taught by Kozloski, for cueing module of Engel in order to assist walking. 
Claim 45. Engel teaches the device of claim 23, wherein the housing further comprises a belt hook  (Fig.1 housing with belts and hooks could be easily appended for interchanging hooks.).
Claim 46. Engel teaches the device of claim 45, wherein a projection angle of the laser is adjustable relative to a transverse longitudinal axis of the housing (col.12 lines 38-54 laser projection and angle controllable and adjustable relative to axis and hence replaceable follows a pattern of replaceable parts).
Claim 47.  Engel teaches the device of claim 23, wherein the housing further comprises a wrist securement band (col.5 lines 26-31 housing and frame could be designed with securement band as available as components of second housing on a different part of the frame) .
Claims 24. 25  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 10588814 B1 Engel et al.(Engel) in view of US Patent Application Publication US 20180008797 A1 to  Number to Kozloski R. et al.( Kozloski) and further in view of US Patent to US 9704412 B2 to Wells et al.(Wells).
Claim 24. Engel in combination with Kozloski teaches the device of claim 23, wherein the adjustable cadence rate is not explicitly been taught to be adjustable from about 0 beats per minute to about 250 beats per minute. Wells, however, teaches the identification of an adjustable rate from about 0 beats per minute to about 250 beats per minute (col.2 lines 50-54 product heart rate with beats per mimute in addition to collecting cadence rate from a running activity).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  couple metronome configured to adjust cadence rate adjustable cadence rate from about 0 beats per minute to about 250 beats per minute as taught by Wells into  cueing module of Engel in order to assist specific walking steps per minute. 
Claim 25. Engel in combination with Kozloski teaches the device of claim 23, Engel in combination with Kozloski teaches the device of claim 23, wherein the adjustable cadence rate is not explicitly been taught to be adjustable from about 20 beats per minute to about 100 beats per minute. Wells, however, teaches the identification of an adjustable rate from 20 beats per minute to about 100 beats per minute (col.2 lines 50-54 product heart rate with beats per mimute in addition to collecting cadence rate from a running activity).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  couple metronome configured to adjust cadence rate adjustable cadence rate from 20 beats per minute to about 100 beats per minute as taught by Wells into  cueing module of Engel in order to assist specific walking steps per minute. 

Response to Arguments/Remarks
Applicant's arguments/amendments filed on June 9, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant has indicated on page 5  and has amended  claim 23 and canceled claims 26, 27. Accordingly, the 35USC112 (a) and 35USC112 (b) rejections are withdrawn.
Applicant on page 7/8 indicates that the prior art combination is not teaching a control for adjusting cadence rate as amended. The new art combination now illustrates that the cadence rate is adjustable and controllable ( Kozlosk: Para 0024 cadence variations based on sensory change stimulus). This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715